DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted January 7, 2021, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	The Office notes that in Claim 1, the preamble states “a battery module for an electric vehicle” but “for an electric vehicle” is seen only as an intended use since a vehicle is not positively recited in the claim.  Please see MPEP 2111.02 for more on the effect of the preamble. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 16, 19-27, 31-32, and 34 are rejected under 35 U.S.C. 103 as being obvious over Sutherland US PG Publication 2017/0338534.
Regarding Claims 16 and 24, Sutherland discloses a battery module (lithium battery comprising a plurality of cells, claim 1 of Sutherland) for an electric vehicle (although electric vehicle is merely an intended use, see Claim Interpretation section above) comprising a plurality of cylindrical battery cells and an electrical resistance element 4 configured to heat the plurality of battery cells (each cell comprises a casing/container 3 having a heating layer 3 having a concave section that is arranged on a surface of the container, claim 7 of Sutherland, meeting Claim 24) wherein the electrical resistance element comprises a polymer composition having a positive temperature coefficient (the heating layer 3 is a PTC polymer, claim 1 of Sutherland) (see at least Fig. 2, paras 0007-0013, 0024).  Sutherland does not specifically recite that the electrical resistance element is arranged between the plurality of battery cells.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to arrange the heating layers of the plurality of cells of Sutherland such that they are arranged between the cells to ensure optimal heating of the cells since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 19, the polymer composition of Sutherland comprises e.g. polyethylene, polyvinylidene fluoride and carbon powder (para 0008).
Regarding Claims 20 and 22-23, the electrical resistance element 4 abuts at least one battery cell from the plurality of battery cells and comprises an outer surface that is complementary to an outer surface of the at least one battery cells and the outer surface of the electrical resistance element 4 comprises a lateral surface and the outer surface of the at least one battery cell comprises a lateral surface (these lateral surfaces are the surfaces that meet one another) (Fig. 3).
Regarding Claims 21 and 25, Sutherland fails to specifically disclose wherein the electrical resistance element abuts two or four battery cells from the plurality of battery cells or that the at least one concave section comprises two or four concave sections.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine multiple electrical resistance elements 4 of Sutherland to extend across multiple of the plurality of battery cells of Sutherland such that the combined element still conforms to the shape of the cells as in Fig. 2 to simplify the construction or to keep the cells together since this would require only a simple design change. The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Regarding Claim 26, Fig. 2 of Sutherland shows that the electrical resistance element 4 has a length that corresponds to the length of the battery cell.  Sutherland does not specifically disclose that the element has a length that corresponds to the length of the plurality of cells. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the same size of electrical resistance elements and battery cells for the plurality of cells since this would simplify manufacturing and construction, and the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  
Regarding Claims 27, 31-32 and 34, in modified Sutherland (and including the rejections above, which are incorporated herein in their entireties as needed), wherein the electrical resistance element is configured with two or four concave sections and abutting two or four battery cells, the skilled artisan would recognize that such an electrical resistance element could be considered a “holder” configured to “carry” the plurality of battery cells inside the battery module, absent a special definition of a “holder” or “carry”.  Even a single heating layer can be a weak carrier and holder of cells inside a battery module.  These terms are seen as intended uses of which the prior art is capable. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
7.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland US PG Publication 2017/0338534, as applied to Claim 1, and further in view of Jacobs US Patent 5,140,297.
Regarding Claim 17, Sutherland discloses the claimed battery module as described in the rejection of Claim 16, which is incorporated herein in its entirety.  Sutherland discloses that voltage is applied via electrical current to the PTC 3 via terminals embedded in the PTC polymer layer (see e.g. Fig. 2 and para 0021) and the skilled artisan understands that the electrical resistance element is inherently configured to convert electrical energy into heat, but Sutherland fails to specifically disclose wherein the electrical resistance element is connected to a power source.  However, Jacobs teaches a PTC conductive polymer composition that receives current via a power source which allows the PTC to function (see at least column 4, lines 15-22).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a power source in the battery of Sutherland in order to provide current to the electrical resistance element (PTC) of Sutherland since Jacobs teaches that a power source is used for such a purpose and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 18, Sutherland discloses wherein the electrical resistance element comprises electrical terminals disposed in the electrical resistance element (para 0021) and the electric terminals are necessarily configured to provide an electrically conductive connection of the electrical resistance element of the power source (para 0021) but Sutherland modified by Jacobs fails to specifically disclose wherein the electrical terminals are disposed on opposing ends of the electrical resistance element.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to arrange the terminals of the PTC of Sutherland to be in locations that would best suit connectivity to the power source within the battery module, considering space needs and arrangement of different types of elements in the system, since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
8.	Claims 28-29, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatenable over Sutherland US PG Publication 2017/0338534, as applied to Claim 27, and further in view of Botadra US PG Publication 2017/0162839.
Regarding Claim 28-29 and 33, Sutherland discloses the claimed battery module as described in the rejection of Claim 16, which is incorporated herein in its entirety.  Sutherland fails to specifically disclose wherein the holder comprises multiple open receiving compartments for the plurality of battery cells, and the plurality of battery cells are embedded in the receiving compartments, wherein the receiving compartments comprise side walls, an inner surface of the receiving compartment abuts on a battery cell accommodated therein from the plurality of battery cells, and the inner surface is formed complementary to an outer surface of the battery cell. However, in the same field of endeavor of vehicle batteries, Botadra discloses a battery module of cylindrical battery cells 90 comprising a holder (jacket) 12 comprising multiple open receiving compartments (opening) 22 for the plurality of battery cells 90 and the plurality of battery cells 90 are embedded in the receiving compartments 22, wherein the receiving compartments 22 comprise side walls, an inner surface of the receiving compartments abuts on a battery cell accommodated therein from the plurality of battery cells (clearance fit), and the inner surface is formed complementary to an outer surface of the battery cell, and Botadra recites that the advantage in this type of holder is that it is highly volumetrically efficient (see at least e.g. Fig. 3 and para 0038).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the holder of Botadra within the battery module of Sutherland such that the holder comprises multiple open receiving compartments for the plurality of battery cells, and the plurality of battery cells are embedded in the receiving compartments, wherein the receiving compartments comprise side walls, an inner surface of the receiving compartment abuts on a battery cell accommodated therein from the plurality of battery cells, and the inner surface is formed complementary to an outer surface of the battery cell because Botadra teaches that this configuration is highly volumetrically efficient. 
Regarding Claims 30 and 35, Sutherland does not specifically recite that the electrical resistance element comprises at least one cooling duct and the at least one cooling duct is configured to facilitate the flow of a temperature control medium therethrough to cool the plurality of battery cells.  However, the configuration of Sutherland modified by Botadra includes enclosing the battery cells, which are covered in PTC layers, within the receiving compartments of the holder 12.  The PTC layers of the cells could be considered to include the holder 12 as an overall electrical resistance element since they are adjacent and would be in close contact (and considering the open language of “comprising”).  Further, the holder 12 includes an interstitial support member 142 that is a hollow rod-like member including a central channel 146 that further includes two lumens 52, 54 that serve as passages or ducts for cooling air, for example (see Fig. 5; para 0040).  
The skilled artisan would have found it obvious before the effective filing date of the instant application to include in the holder of Sutherland and Botadra the cooling ducts taught by Botadra in the electrical resistance element (which includes heating layer 90 and holder 12) in order to also provide cooling to the cells, especially since Sutherland recognizes in para 0022 that the side of the battery cells opposing those covered in the heating layer can be used for cooling the cells.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horiuchi US Patent 6,498,406 teaches the use of a PTC element on the surface of each cylindrical cell held in a holder in a battery module (see at least Fig. 2; col 6, lines 1-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729